Citation Nr: 0801213	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-25 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

What evaluation is warranted for pituitary microadenoma since 
May 24, 2002?


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1991 to March 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The record raises the issue of entitlement to an effective 
date prior to May 24, 2002, for the grant of service 
connection for a pituitary macroadenoma.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  


FINDING OF FACT

Since May 24, 2002, the veteran's pituitary macroadenoma has 
not been manifested by increased blood pressure, increased 
pulse pressure, tremors, tachycardia, or objective evidence 
of mental sluggishness.


CONCLUSION OF LAW

Since May 24, 2002, the veteran has not met the criteria for 
a disability rating in excess of 10 percent for pituitary 
macroadenoma.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 
4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.119, Diagnostic Code 
7900, 7903, 7915 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in  June 2005 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in her 
possession, and provided adequate notice of how disability 
ratings and effective dates are assigned.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

Analysis

An October 2004 rating decision granted service connection 
for pituitary microadenoma and assigned a noncompensable 
rating, effective May 24, 2002.  The veteran appealed, 
asserting a compensable rating was warranted. In an April 
2007 rating decision, the RO granted a 10 percent evaluation 
for pituitary microadenoma, effective May 24, 2002.  The 
veteran chose to continue with her claim.

The veteran submitted VA medical records dated May 2003 
through April 2004.  A May 2003 record indicated pituitary 
microadenoma that was previously controlled with medication, 
but once the veteran stopped using the medication, she re-
developed symptoms including amenorrhea and galactorrhea.  A 
May 2003 record showed high prolactin levels, and medication 
was increased in an attempt to control them.  A November 2003 
VA record noted that prolactin levels were too high, and that 
medication (bromocryptine) dosage should be increased.  A 
January 2004 report indicated that with medication, the 
veteran had restoration of her menstrual cycle, abolition of 
galactorrhea and no symptoms pertaining to pituitary adenoma.  
A February 2004 magnetic resonance imaging scan showed a 
small irregular decreased lesion on the left side of the 
pituitary gland, suggestive of microadenoma.  

A June 2004 VA examination noted that the veteran had been 
continuously treated with various medications for her 
pituitary microadenoma, which resulted in her symptoms 
clearing up; her breast milk leakage stopped, and her 
menstrual cycle returned.  The veteran denied fatigability, 
visual changes, weight gain or loss, and excessive thirst.  
The veteran did complain of constipation and occasional 
burning and itching symptoms in her eyes.  The examiner noted 
that the veteran has been on bromocryptine, but was switched 
to cabergoline due to blackouts caused by the first 
medication.  Examination in January 2004 reportedly revealed 
tender and engorged breasts.  On examination in June 2004 she 
reported having tender breasts.  There were no palpable 
masses.  A May 2004 magnetic resonance imaging scan was noted 
to show that the left sided pituitary adenoma had maintained 
it size and remained unchanged since a prior examination.  
The examiner provided a diagnosis of pituitary adenoma with 
current medication management and elevated prolactin levels.  

VA records dated July 2004 through December 2006 revealed 
continued treatment, including continued medication, for 
pituitary edemona.  The veteran consistently denied fever, 
chills, pain, dizziness, chest pain, shortness of breath, 
nausea, vomiting, or diarrhea.  Records also reflected that 
while the veteran's medication resolved her symptoms of 
galactorrhea and amenorrhea, her prolactin levels remained 
elevated.  A review of a May 2005 MRI noted a questionable, 
minimal increase in the size of the hypo-enhancing left 
pituitary lesion consistent with pituitary microadenoma.  A 
May 2005 treatment report noted that the veteran had no 
complaints and felt great.  A December 2006 report noted 
prolactin levels still mildly high but stable, resolved 
galactorrhea, normal menstruation, and unchanged MRIs, since 
June 2006.  

An April 2007 VA examination noted improved pituitary 
microadenoma with good treatment response.  Current treatment 
was listed as cabergoline, taken twice a week, with 
constipation as a side effect to the medication.  The 
examiner listed the veteran's current symptoms as 
fatigability, anxiety, paresthesias, headaches, changes in 
vision, and pain in the muscles and joints.  Blood pressure 
was 96/60.  The appellant is separately service connected and 
compensated for her headache pathology.  There was some 
weight gain, but no evidence of Addison's disease, diabetes 
insipidus, or hypogonadism.  Additionally, the examiner noted 
that the veteran was alert, coherent, with language and 
comprehension in tact, and had no dysarthria, tremors or 
dysmetria.  The examiner diagnosed a pituitary microadenoma 
in remission with no effects on usual daily activities.

The present appeal involves the veteran's claim that the 
severity of her service-connected pituitary macroadenoma 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran is currently rated at 10 percent for pituitary 
macroadenoma under 38 C.F.R. § 4.119, Diagnostic Code 7915-
7900, by analogy.  Diagnostic Code 7915 instructs that the 
disability is to be rated as residuals of endocrine 
dysfunction.  Under Diagnostic Code 7900, a disability rating 
of 10 percent is warranted when there is evidence of 
intermittent tachycardia, and tremor, or; when continuous 
medication required for control.  A 30 percent rating is 
warranted for tachycardia, tremor, and increased pulse or 
blood pressure.  While the evidence clearly shows that the 
veteran's condition is controlled with continuous medication, 
there is no evidence of increased pulse or blood pressure, 
tremors or tachycardia.  VA treatment records noted that 
symptoms were controlled with medication, and the April 2007 
VA examiner noted blood pressure of 96/60, and specifically 
stated there were no tremors.  In fact, the April 2007 VA 
examiner noted that the veteran's pituitary microadenoma was 
in remission with no effects on her usual daily activities.

Under 38 C.F.R. § 4.119, Diagnostic Code 7903, 
hypothyroidism, a 10 percent disability rating is warranted 
for fatigability, or; continuous medication required for 
control.  A 30 percent rating is warranted for fatigability, 
constipation, and mental sluggishness.  Medical records noted 
occasional complaints of constipation.  Additionally, the 
April 2007 VA examination noted symptoms including 
fatigability and constipation, however, the examiner noted 
that constipation was a side effect of the veteran's 
medication.  Further, the VA April 2007 examiner stated that 
the veteran was alert, and coherent, with language and 
comprehension intact.  Thus as there is no objective evidence 
of mental sluggishness a higher rating of 30 percent is not 
warranted.

The Board notes that while higher ratings are available under 
Diagnostic Codes 7901 (toxic adenoma of the thyroid gland), 
7902 (nontoxic adenoma of the thyroid gland), 7904 
(hyperparathyroidism), 7905 (hypoparathyroidism), 7907 
(Cushing's syndrome), 7908 (Acromegaly), 7909 (diabetes 
insipidus) 7911 (Addison's disease), 7912 (puriglandular 
syndrome), and 7913 (diabetes mellitus), there is no 
competent medical evidence that the veteran has any of these 
disorders.  Therefore, a higher rating is not warranted under 
these diagnostic codes.  

In light of the foregoing, the Board find that at no point 
since the grant of service connection effective May 24, 2002, 
has the veteran's pituitary macroadenoma warranted more than 
the assigned 10 percent rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  Under the circumstances of the 
instant case, the preponderance of the evidence is against 
the claim; the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

A rating in excess of 10 percent from May 24, 2002, for 
pituitary macroadenoma, is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


